 OLYMPIA FIELDS OSTEOPATHIC MEDICAL CENTEROlympia Fields Osteopathic Medical Center andInternational Brotherhood of Firemen and Oilers,Local #7, AFL-CIO, and Local 399, InternationalUnion of Operating Engineers, AFL-CIO. Case13-CA- 18904January 8, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed on July 12, 1979, by Interna-tional Brotherhood of Firemen and Oilers, Local #7,AFL-CIO, and Local 399, International Union ofOperating Engineers, AFL-CIO, herein called theUnions, and duly served on Olympia Fields Osteo-pathic Medical Center, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 13, issueda complaint and notice of hearing on July 31, 1979,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before anadministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 5, 1979,following a Board election in Case 13-RC-14991, theUnions were duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about July 3, 1979, orally and again by letterdated July 5, 1979, and at all times thereafter,Respondent has refused, and continues to refuse tobargain collectively with the Unions as the exclusivebargaining representative, although the Unions haverequested and are requesting it to do so. On August10, 1979, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint. Respondent admits that it meets theBoard's jurisdictional standards. Respondent deniesthat the employees designated by the Regional Direc-tor in his Decision and Direction of Election consti-tute an appropriate bargaining unit. Respondentadmits that on June 5, 1979, the Regional Director forRegion 13 certified the Unions as the exclusive' Official notice is taken of the record in the representation proceeding, Case13-RC-14991. as the term "record" is defined in Secs. 102.68 and 102.69(g)of the Board's Rules and Regulations, Series 8, as amended. See LTVElecirosystems, Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co.. 167 NLRB 151 (1967), enfd. 415 F.2d 26(Sth Cir. 1969). Interlype Co. v. Penello, 269 F.Supp. 573 (D.C. Va 1967);247 NLRB No. 24bargaining representative of all the employees in theunit found appropriate. Respondent admits the allega-tion that it refused, and continues to refuse, to meetand bargain with the Unions as the collective-bargain-ing representative, but denies the conclusory 8(a)(5)and (1) allegations. It alleges that the RegionalDirector erred by certifying the Unions as the exclu-sive collective-bargaining representative of Respon-dent's Plant and Facilities department employees,because these employees do not comprise a unitappropriate for the purposes of collective bargaining.Respondent further alleges that a separate unit ofmaintenance employees would ignore the congression-al admonition against undue proliferation of bargain-ing units in the health care industry.On September 24, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. The Unions filed a memorandumin support thereof. Subsequently, on October 2, 1979,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to the Notice To Show Cause.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent attacks theUnions' certification on the basis that the petitioned-for unit is inappropriate as a matter of law.Review of the record herein reveals that in Case 13-RC-14991 the petition was filed by the Unions onFebruary 8, 1979. On April 3, 1979, the RegionalDirector issued his Decision and Direction of Elec-tion, in which he found, inter alia, that the petitioned-for unit of boilerroom and certain maintenance em-ployees was an appropriate unit for collective bargain-ing. On or about April 13, 1979, Respondent filed arequest for review of the Regional Director's Decisionand Direction of Election, which was denied by theBoard on May 3, 1979, as it raised no substantialissues warranting review. The election was held onMay 4, 1979. At the conclusion of the balloting, thetally revealed that 13 votes had been cast for and 6Follett Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968): Sec.9(d) of the NLRA, as amended.Respondent's motion was styled as "Cross-Motion for Summary Judg-ment. Opposition to the General Counsel's Motion for Summiry Judgmentand Motion to Remand to an Administrative Law Judge."155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvotes had been cast against the Unions. There were nochallenged ballots. On May 11, 1979, Respondent filedtimely objections to the conduct of the election. OnJune 5, 1979, the Regional Director issued a Supple-mental Decision on Objections and Certification ofRepresentative overruling Respondent's objectionsand certifying the Unions as exclusive collective-bar-gaining representative of the employees in the unitfound appropriate.Following a request by the Unions on or about May8, 1979, that Respondent engage in collective-bargain-ing negotiations with the Unions, Respondent, byletter dated July 5, 1979, refused to recognize andbargain in good faith with the Unions as the exclusivebargaining representative of its employees in thecertified unit.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have beenlitigated in a prior representation proceeding.'All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation engaged in theoperation of a nonprofit health care institution locatedat Olympia Fields, Illinois. In the course of itsbusiness operations within the State of Illinois, Re-spondent annually purchases goods and services val-ued in excess of $5,000 directly from sources locatedoutside the State of Illinois and annually derives grossrevenues in excess of $250,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itSee Pittsburgh Plate Glass Co. v. N.LR.B.. 313 U.S. 146, 162 (1941); Rulesand Regulations of the Board, Secs. 102.67(0 and 102.69(c).will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Firemen and Oilers,Local #7, AFL-CIO, and Local 399, InternationalUnion of Operating Engineers, AFL-CIO, are labororganizations within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitute aunit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All employees employed in the Employer's Plantand Facilities department (including operatingengineers, boiler watch engineers, maintenancemechanics I, II, and III) presently located at20201 South Crawford Avenue, Olympia Fields,Illinois, but excluding the biomedical engineer,professional employees, technical employees, of-fice clerical employees, guards and supervisors asdefined in the Act, and all other employeesemployed by the Employer.2. The certificationOn May 4, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 13, designated the Unions as theirrepresentative for the purpose of collective-bargainingwith Respondent. The Unions were certified as thecollective-bargaining representative of the employeesin said unit on June 5, 1979, and the Unions continueto be such exclusive representative within the meaningof Section 9(a) of the Act.B. The Request To Bargain andRespondent's RefusalCommencing on or about May 8, 1979, and at alltimes thereafter, the Unions have requested Respon-dent to bargain collectively with them as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout July 5, 1979, and continuing at all times156 OLYMPIA FIELDS OSTEOPATHIC MEDICAL CENTERthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnions as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJuly 5, 1979, and at all times thereafter, refused tobargain collectively with the Unions as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Unions as theexclusive representative of all employees in the appro-priate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Unions as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1. Olympia Fields Osteopathic Medical Center is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Brotherhood of Firemen and Oilers,Local #7, AFL-CIO, and Local 399, InternationalUnion of Operating Engineers, AFL-CIO, are labororganizations within the meaning of Section 2(5) ofthe Act.3. All employees employed in the Employer's Plantand Facilities department (including operating engi-neers, boiler watch engineers, maintenance mechanicsI, II, and III) presently located at 20201 SouthCrawford Avenue, Olympia Fields, Illinois, but ex-cluding the biomedical engineer, professional employ-ees, technical employees, office clerical employees,guards and supervisors as defined in the Act, and allother employees employed by the Employer, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since June 5, 1979, the above-named labororganizations have been and are now the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about July 5, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organizations as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Olympia Fields Osteopathic Medical Center, OlympiaFields, Illinois, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with International Brotherhood ofFiremen and Oilers, Local #7, AFL-CIO, and Local399, International Union of Operating Engineers,157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All employees employed in the Employer's Plantand Facilities department (including operatingengineers, boiler watch engineers, maintenancemechanics I, II, and III) presently located at20201 South Crawford Avenue, Olympia Fields,Illinois, but excluding the biomedical engineer,professional employees, technical employees, of-fice clerical employees, guards and supervisors asdefined in the Act, and all other employeesemployed by the Employer.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative of allemployees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in a signedagreement.(b) Post at its Olympia Fields, Illinois, place ofbusiness copies of the attached notice marked "Ap-pendix."' Copies of said notice, on forms provided bythe Regional Director for Region 13, after being dulysigned by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER PENELLO, dissenting:Instead of granting the General Counsel's Motionfor Summary Judgment, I would dismiss the com-plaint in its entirety on the ground that the petitioned-for unit is inappropriate. See my dissent in AlleghenyGeneral Hospital, 239 NLRB 872 (1978), enforcementdenied 608 F.2d 965 (3d Cir. 1979).' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Brotherhood of Firemen and Oilers,Local #7, AFL-CIO, and Local 399, Interna-tional Union of Operating Engineers, AFL-CIO,as the exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Unions, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All employees employed in the Employer'sPlant and Facilities department (includingoperating engineers, boiler watch engineers,maintenance mechanics I, II, and III) presentlylocated at 20201 South Crawford Avenue,Olympia Fields, Illinois, but excluding thebiomedical engineer, professional employees,technical employees, office clerical employees,guards and supervisors as defined in the Act,and all other employees employed by theEmployer.OLYMPIA FIELDS OSTEOPATHIC MEDICALCENTER158